UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7905



JAMES A. BUTLER,

                Plaintiff - Appellant,

          v.


SHEARIN, Warden; A W BOGDAN; BRADFORD; MECCA; BOYCE; NURSE
SMITH; ELAYAN; FORSTER, PA; L. LONG; SOE HART; COX; COSGROVE;
W M PUGH; OFFICER DUVALL; MCGORTY, FS Admin; NAVELANCY, A-2
Counselor; LAMBERT; SIGNES; MR. SERVOSS, Assistant Food
Services Manager; WHITTINGTON, A-1 Unit Secretary; CORRECTIONS
OFFICER SMITH; R. COSGROVE; W. COX; MARBARUK, Clinical
Director; S. DEWALT, Warden, sued in their individual and
official capacity; DAVID EZEKIAL, A-1 Unit Manager; JONES, A-1
Unit Officer,

                Defendants - Appellees,

          and


H. SERVICES ADMINISTRATION; NURSE WILLIAMS; CLINICAL DIRECTOR;
S. CRUMP; MOST; JANE DOE; JOHN DOE, Jr.; T. HART; SOE; ELAWAN;
J. BANEY,

                Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William N. Nickerson, Senior District
Judge. (1:04-cv-02496-WMN)


Submitted: May 22, 2008                       Decided:   May 27, 2008
Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James A. Butler, Appellant Pro Se. Thomas Michael DiBiagio, United
States Attorney, Allen F. Loucks, Assistant United States Attorney,
Ariana Wright Arnold, Neil Ray White, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland; Jennifer Wright Schick, Assistant
United States Attorney, Ellicott City, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          James   A.   Butler   appeals   the   district    court’s   order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.          We have

reviewed the record and find no reversible error.          Accordingly, we

affirm for the reasons stated by the district court.            Butler v.

Shearin, No. 1:04-cv-02496-WMN (D. Md. Aug. 29, 2006). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 AFFIRMED




                                 - 3 -